In re: Ellen McDaniel Flood applying for Writ of Mandamus.
WRIT GRANTED: .The trial court order notes that he has advised the court reporter and the clerk of court not to file or allow the defendant’s counsel access to the transcript of evidence, citing La.R.S. 13:961. The order overlooks the provision of La.R.S. 13:961, subd. F: “No fee shall be charged for taking evidence on bills of exceptions, motions, or other pleadings in criminal cases. All copies required to perfect appeals shall be furnished at no additional cost.” The court is ordered to make available without cost the transcript as required by this statute including all portions attached to bills re the motions for a new trial or for directed verdict. The court is further ordered to allow an extension of the return day sufficient to permit the appellant time to perfect her bills of exceptions. See La.C.Cr.P. Art. 17, La.C.Civ.P. Art. 2201, and Rule X, Section 3(b), Rules of Supreme Court (1973).